C. A. 2d Cir. [Certiorari granted, ante, *1041p. 932.] Motion of Bethlehem Steel Corp. et al. for leave to participate in oral argument as amici curiae, for divided argument, and for additional time for oral argument denied. Motion of respondents David H. Miller and William W. Shaffer for divided argument denied. Motion of respondent LTV Bank Group for divided argument and for additional time for oral argument denied. Motion of respondent Official Committee of Unsecured Creditors of LTV Steel Co., Inc., and Certain Affiliates for divided argument denied. Motion of respondent Official Parent Creditors’ Committee of the LTV Corp. for divided argument denied. Motion of respondent BancTexas, Dallas, N. A., for divided argument denied.